709 F.2d 1521
228 U.S.App.D.C. 295
UNITED STATES of Americav.DISTRICT OF COLUMBIA, Appellant.
No. 82-2338.
United States Court of Appeals,District of Columbia Circuit.
April 14, 1983.

Before ROBINSON, Chief Judge, and WILKEY and GINSBURG, circuit judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion for summary affirmance, as well as appellant's motion to vacate and remand, and the response and reply thereto, it is


2
ORDERED by the Court that appellee's motion for summary affirmance is denied.  The passage of Pub.L. No. 97-447, 96 Stat. 2364 (January 12, 1983) (amending 36 U.S.C. Sec. 1201 et seq.;    to be codified at 36 U.S.C. Sec. 1219), which exempts the United States Historical Society from paying, collecting or accounting "for any tax ... applicable to taxable events occurring within the United States Capital Building and grounds on or after January 1, 1964."    Id., has rendered the case moot.  It is therefore


3
FURTHER ORDERED by the Court that the judgment of the District Court, 558 F.Supp. 213, is vacated and the case remanded to the District Court with directions to dismiss the complaint.   See United States v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950).  It is


4
FURTHER ORDERED by the Court, sua sponte, that the Clerk withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.  See Local Rule 14, as amended June 15, 1982.


5
WILKEY, Circuit Judge, did not participate in the foregoing order.